BEAUCHAMP, Judge.
Appellant was convicted of a violation of the liquor laws in McCullough County, and under an allegation of a prior conviction of like character, he was given a penalty of $500.00.
We find only one bill of exception in the record, which relates to the overruling of a motion to quash the indictment on the general ground that same does not charge an offense under the law. To this we do not agree.
We do find a statement of facts herein, and the facts support a judgment, as well as a former conviction of like character.
The judgment will therefore be affirmed.